DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveless (US 20120279268) in view of Kobayashi (JP 2008025780).
Regarding claim 1, Loveless discloses a method (Fig. 1-6) for manufacturing a ring-rolled product (55), the method forming the ring-rolled product from a ring material 355) by using a rolling device (21, 22, 23), the rolling device including a mandrel roll (22), a main roll (21), and at least one induction heating element (10), the mandrel roll and the main roll being rotatable (21 and 22 are rollers which rotates), the mandrel roll and the main roll being configured so as to respectively contact inner and outer circumferential surfaces (see Fig. 5a) of the ring material in a state in which the ring material is rotated in a circumferential direction (rotation of 21 rotates the ring 35 in the opposite direction of 21) thereof, the mandrel roll and the main roll being configured so as to press the ring material in a radial direction (up and down direction of Fig. 3a) thereof, the at least one induction heating element being configured so as to induction-heat ([0022] induction heating) the ring material, wherein the at least one induction heating element includes an outer circumferential side induction heating element (see Fig. 4c: heater heating outer circumferential side of the ring) which is disposed on an outer 
Loveless fails to disclose a center of the outer circumferential side induction heating element in a direction which corresponds to a circumferential direction of the outer circumferential side region of the ring material, is disposed within a region immediately before inner and outer circumferential rolling, which is sandwiched by a reference line segment and a boundary line segment in the circumferential direction of the ring material, the reference line segment connecting a rotation axis of the ring material and a rotation axis of the main roll in the radial direction of the ring material, the boundary line segment being disposed so as to be rotated around the rotation axis of the ring material from the reference line segment toward a direction opposite of a rotation direction of the ring material, by an angle of 90 degrees or less.  
Kobayashi teaches a method (Fig. 1-4) for manufacturing a ring-rolled product (22), the method forming the ring-rolled product from a ring material (22 in Fig. 1) by using a rolling device (shown in Fig. 1-4), the rolling device including a mandrel roll (31), a main roll (36), and at least one induction heating element (50), the mandrel roll and the main roll being rotatable ([0035] 31 and 36 are driven to be rotated), the mandrel roll and the main roll being configured so as to respectively contact inner and outer circumferential surfaces (see Fig. 1b) of the ring material in a state in which the ring material is rotated in a circumferential direction thereof, the mandrel roll and the main roll being configured so as to press the ring material in a radial direction (left and right direction as viewed in Fig. 1b) thereof, the at least one induction heating element being configured so as to induction-heat ([0041] last sentence: induction heating) the ring material, wherein the at least one induction heating element includes an outer circumferential side induction heating element (see Fig. 3: 50 heats from the outer circumferential side) which is disposed on an outer circumferential side of the ring material so as to induction-heat an outer circumferential side region of the ring material, and furthermore, when seen from an axial direction (as viewed in Fig. 3) of the ring material, a center of the outer circumferential side induction heating element in a direction which corresponds to a circumferential direction of the outer circumferential side region of the ring material, is disposed within a region immediately before (see Fig. 3b: 36 rotates counter clockwise, 50 is located immediately before) inner and outer circumferential rolling, which is sandwiched by a reference line segment (M) and a boundary line segment (vertically upwards from the center of 22) in the circumferential direction of the ring material, the reference line segment connecting a rotation axis (center of 22) of the ring material and a rotation axis (center of 36) of the main roll in the radial direction of the ring material, the boundary line segment being disposed so as to be rotated 
Since both references are concerned with heating the ring material before the ring is rolled between the main roller and the mandrel roller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the induction heating element to be positioned as taught by Kobayashi above in order to reduce heat loss during transition from the heating element to the main roll.
Regarding claim 2, Loveless in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, wherein the rolling device further includes a pair of axial rolls (23a,b), the axial rolls being rotatable (rollers are rotatable), the axial rolls being configured so as to respectively contact both end surfaces in the axial direction of the ring material, the axial rolls being configured so as to press the ring material in the axial direction (see Fig. 3b) of the ring material in the state in which the ring material is rotated in
the circumferential direction thereof, the axial rolls being disposed so as to be apart from the main roll in the circumferential direction of the ring material, and a space in the circumferential direction of the ring material between the outer circumferential side induction heating element and the main roll is set to be smaller than (examiner notes that as modified by Kobayashi main roller and the axial rolls are on either ends of the ring and the heating element is closer to the main roll) the space in the circumferential direction of the ring material between the outer circumferential side induction heating element and the pair of axial rolls.  
Regarding claim 6, Loveless in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, wherein the outer circumferential side .  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveless (US 20120279268) in view of Kobayashi (JP 2008025780) as applied to claim 1 above, and further in view of Jeuken (US 3859830).
Regarding claim 5, Loveless in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, wherein the rolling device further comprises a pair of axial rolls (23a,b), the axial rolls being rotatable (23a, b are rotatable), the axial rolls being configured so as to respectively contact both end surfaces of the ring material in the axial direction (see Fig. 4b), the axial rolls being configured so as to press the ring material in the axial direction of the ring material in the state in which the ring material is rotated in the circumferential direction, the axial rolls being disposed so as to be apart (see Fig. 4a) from the main roll in the circumferential direction of the ring material.
Loveless in view of Kobayashi fails to teach the rolling device further includes a guide roll, the guide roll being rotatable, the guide roll being disposed within a range which reaches the main roll from the pair of axial rolls toward a rotation direction side of the ring material, on the outer circumferential side of the ring material, the guide roll being configured so as to be contactable to the ring material, and furthermore, the outer circumferential side induction heating element is located between the main roll and the guide roll.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the ring-rolling device of Loveless in view of Kobayashi with a guide roll as taught by Jeuken as stated above in order to provide additional means to guide the ring material (Col. 4 line 60-64, Jeuken).
Loveless in view of Kobayashi further in view of Jeuken teaches the guide roll and the outer circumferential side induction heating element. However, Loveless in view of Kobayashi further in view of Jeuken fails to teach the outer circumferential side induction heating element is located between the main roll and the guide roll.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try to position the circumferential side induction heating 
1. the outer circumferential side induction heating element is located between the main roll and the guide roll
2. the guide roll is located between the main roll and the outer circumferential side induction heating element.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loveless (US 20120279268) in view of Kobayashi (JP 2008025780) as applied to claim 1 above, and further in view of Ishihara (JP 05329569).
Regarding claim 7, Loveless in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, Loveless further discloses the outer circumferential side induction heating element includes an induction heating coil (13) having a winding wire (13 is coil i.e. wire) which is wound (wound around 11) in a circulating manner, and both end portions of an outer circumferential surface of the ring material in the axial direction of the ring material are disposed within a range in which these end portions are sandwiched by (see Fig. 4c: examiner interprets that 13 is wider than the ring material in left and right direction as viewed in Fig. 4c) both end portions of the induction heating coil in the axial direction of the ring material.  
Loveless in view of Kobayashi is silent to wherein the ring material has a protruded portion formed on an outer circumferential side region thereof, the protruded portion extending in the circumferential direction of the ring material.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the mandrel roll and the main roll of Loveless to produce a protruded portion on an outer circumferential side region of the ring material as taught by Ishihara in order to produce a desired shaped ring material. 

Response to Arguments
Regarding the amended claim 1, applicant argues that Loveless teaches that the inducer should not move in circumferential direction of the ring material.
However, examiner respectfully disagrees that Loveless fails to teach the movement of the heating element. The citation that applicant cited to argue that Loveless fails to teach the movement of the heating element (Loveless [0030]) is directed to a different embodiment of Fig. 3a. Loveless states that embodiment of Fig. 6 as shown below, moves along the direction of CDR and rotates according to the circumference of the ring element as it expands. Therefore, the rejection is proper.

    PNG
    media_image1.png
    563
    526
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 8 is allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Previously indicated allowable. See Allowable Subject Matter section in the Non-Final Action filed 02/17/2021 for reasons for allowance.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725